        Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 1 of 7




                       81,7('
                            ' 67$7(6
                              67     ',675,&7
                                          , 7 &2857

                       6287+(51
                          7     ',675,&7
                                     , 7 2) *(25*,$

                                    DUBLIN DIVISION

CHRISTOPHER BAUGHCUM, JR. , et al.


                       Plaintiffs

   Y                                               &DVH 1R 3:21-cv-00036
GENOLA JACKSON, et al.


                       Defendants            )

                            58/(
                               / 
                                   I 5(3257   2
       'DWH RI 5XOH  I FRQIHUHQFH     7/15/21
       3DUWLHV RU FRXQVHO ZKR SDUWLFLSDWHG LQ FRQIHUHQFH
        For Plaintiffs: Peter A. Patterson, William V. Bergstrom - Cooper & Kirk, PLLC.
        For Defendant Probate Judges: Jason C. Waymire - Williams, Morris & Waymire.
        For Defendant Wright: Deborah Gore - Office of the Attorney General of Georgia
       ,I DQ\ GHIHQGDQW KDV \HW WR EH VHUYHG SOHDVH LGHQWLI\ WKH
         GHIHQGDQW DQG VWDWH ZKHQ VHUYLFH LV H[SHFWHG
         N/A
       'DWH WKH 5XOH  D  GLVFORVXUHV ZHUH PDGH RU ZLOO EH PDGH
                                                            N/A
       ,I DQ\ SDUW\ REMHFWV WR PDNLQJ WKH LQLWLDO GLVFORVXUHV UHTXLUHG E\
         5XOH  D  RU SURSRVHV FKDQJHV WR WKH WLPLQJ RU IRUP RI WKRVH
         GLVFORVXUHV
          D    ,GHQWLI\ WKH SDUW\ RU SDUWLHV PDNLQJ WKH REMHFWLRQ RU
               SURSRVDO

                All parties.



          E     6SHFLI\ WKH REMHFWLRQ RU SURSRVDO
     Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 2 of 7




           Given the primarily legal nature of the issues presented in this case,
           all parties have agreed to dispense with the Rule 26(a)(1) disclosures.

   7KH /RFDO 5XOHV SURYLGH D GD\ SHULRG IRU GLVFRYHU\ ,I DQ\
     SDUW\ LV UHTXHVWLQJ DGGLWLRQDO WLPH IRU GLVFRYHU\

      D    ,GHQWLI\ WKH SDUW\ RU SDUWLHV UHTXHVWLQJ DGGLWLRQDO WLPH

           N/A




      E    6WDWH WKH QXPEHU RI PRQWKV WKH SDUWLHV DUH UHTXHVWLQJ IRU
           GLVFRYHU\

                                                                   N/A
PRQWKV

      F    ,GHQWLI\ WKH UHDVRQ V IRU UHTXHVWLQJ DGGLWLRQDO WLPH IRU
           GLVFRYHU\

            N/A   8QXVXDOO\ ODUJH QXPEHU RI SDUWLHV

                  8QXVXDOO\ ODUJH QXPEHU RI FODLPV RU GHIHQVHV

                  8QXVXDOO\ ODUJH QXPEHU RI ZLWQHVVHV

                  ([FHSWLRQDOO\ FRPSOH[ IDFWXDO LVVXHV

                  1HHG IRU GLVFRYHU\ RXWVLGH WKH 8QLWHG 6WDWHV

                 2WKHU
      G    3OHDVH SURYLGH D EULHI VWDWHPHQW LQ VXSSRUW RI HDFK RI WKH
           UHDVRQV LGHQWLILHG DERYH

     N/A
     Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 3 of 7




   ,I DQ\ SDUW\ LV UHTXHVWLQJ WKDW GLVFRYHU\ EH OLPLWHG WR SDUWLFXODU
     LVVXHV RU FRQGXFWHG LQ SKDVHV SOHDVH

      D    ,GHQWLI\ WKH SDUW\ RU SDUWLHV UHTXHVWLQJ VXFK OLPLWV

           N/A




      E    6WDWH WKH QDWXUH RI DQ\ SURSRVHG OLPLWV

           N/A




   7KH /RFDO 5XOHV SURYLGH DQG WKH &RXUW JHQHUDOO\ LPSRVHV WKH
     IROORZLQJ GHDGOLQHV

     /DVW GD\ IRU ILOLQJ PRWLRQV WR DGG        GD\V DIWHU LVVXH LV MRLQHG
     RU MRLQ SDUWLHV RU DPHQG SOHDGLQJV

     /DVW GD\ WR IXUQLVK H[SHUW ZLWQHVV        GD\V DIWHU 5XOH I
     UHSRUW E\ SODLQWLII                           FRQIHUHQFH

     /DVW GD\ WR IXUQLVK H[SHUW ZLWQHVV        GD\V DIWHU 5XOH  I
     UHSRUW E\ D GHIHQGDQW                               FRQIHUHQFH RU
                                                          GD\V
                                                   DIWHU WKH DQVZHU
                                                   ZKLFKHYHU LV ODWHU
     Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 4 of 7




     /DVW GD\ WR ILOH PRWLRQV                                     GD\V DIWHU FORVH RI
                                                                 GLVFRYHU\

     ,I DQ\ SDUW\ UHTXHVWV D PRGLILFDWLRQ RI DQ\ RI WKHVH GHDGOLQHV

      D    ,GHQWLI\ WKH SDUW\ RU SDUWLHV UHTXHVWLQJ WKH PRGLILFDWLRQ

           Plaintiffs.




      E    6WDWH ZKLFK GHDGOLQH VKRXOG EH PRGLILHG DQG WKH UHDVRQ
           VXSSRUWLQJ WKH UHTXHVW

           Plaintiffs may seek to add additional individual plaintiffs past the 60-day deadline
           if the existing plaintiffs turn 21 before this case is finally adjudicated.
           Additionally, although not specified on the form, Plaintiffs reserve the right,
           consistent with the Federal Rules of Civil Procedure, to file rebuttal expert reports.




   ,I WKH FDVH LQYROYHV HOHFWURQLF GLVFRYHU\

      D    6WDWH ZKHWKHU WKH SDUWLHV KDYH UHDFKHG DQ DJUHHPHQW
           UHJDUGLQJ WKH SUHVHUYDWLRQ GLVFORVXUH RU GLVFRYHU\ RI
           HOHFWURQLFDOO\ VWRUHG LQIRUPDWLRQ DQG LI WKH SDUWLHV SUHIHU WR
           KDYH WKHLU DJUHHPHQW PHPRUDOL]HG LQ WKH VFKHGXOLQJ RUGHU
           EULHIO\ GHVFULEH WKH WHUPV RI WKHLU DJUHHPHQW

           Parties do not anticipate needing such an agreement at this time.



      E    ,GHQWLI\ DQ\ LVVXHV UHJDUGLQJ HOHFWURQLFDOO\ VWRUHG
           LQIRUPDWLRQ DV WR ZKLFK WKH SDUWLHV KDYH EHHQ XQDEOH WR
           UHDFK DQ DJUHHPHQW

           N/A
      Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 5 of 7




   ,I WKH FDVH LV NQRZQ WR LQYROYH FODLPV RI SULYLOHJH RU SURWHFWLRQ RI
      WULDO SUHSDUDWLRQ PDWHULDO

       D    6WDWH ZKHWKHU WKH SDUWLHV KDYH UHDFKHG DQ DJUHHPHQW
            UHJDUGLQJ WKH SURFHGXUHV IRU DVVHUWLQJ FODLPV RI SULYLOHJH RU
            SURWHFWLRQ DIWHU SURGXFWLRQ RI HLWKHU HOHFWURQLF RU RWKHU
            GLVFRYHU\ PDWHULDO

            Parties do not anticipate needing such an agreement at this time.

       E    %ULHIO\ GHVFULEH WKH WHUPV RI DQ\ DJUHHPHQW WKH SDUWLHV ZLVK
            WR KDYH PHPRUDOL]HG LQ WKH VFKHGXOLQJ RUGHU RU DWWDFK DQ\
            VHSDUDWH SURSRVHG RUGHU ZKLFK WKH SDUWLHV DUH UHTXHVWLQJ
            WKH &RXUW WR HQWHU DGGUHVVLQJ VXFK PDWWHUV 

            N/A




       F    ,GHQWLI\ DQ\ LVVXHV UHJDUGLQJ FODLPV RI SULYLOHJH RU
            SURWHFWLRQ DV WR ZKLFK WKH SDUWLHV KDYH EHHQ XQDEOH WR UHDFK
            DQ DJUHHPHQW
            N/A




   6WDWH DQ\ RWKHU PDWWHUV WKH &RXUW VKRXOG LQFOXGH LQ LWV VFKHGXOLQJ
      RUGHU

      N/A



   7KH SDUWLHV FHUWLI\ E\ WKHLU VLJQDWXUHV EHORZ WKDW WKH\ KDYH
      GLVFXVVHG WKH QDWXUH DQG EDVLV RI WKHLU FODLPV DQG GHIHQVHV DQG
Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 6 of 7




WKH SRVVLELOLWLHV IRU SURPSW VHWWOHPHQW RU UHVROXWLRQ RI WKH FDVH
3OHDVH VWDWH DQ\ VSHFLILF SUREOHPV WKDW KDYH FUHDWHG D KLQGUDQFH
WR WKH VHWWOHPHQW RI WKH FDVH
The parties have discussed settlement, but because of the nature of the claims at issue

and the relief sought by Plaintiffs, the case does not lend itself to resolution through

settlement.

7KLV BBBBBBB
        26   GD\ RI BBBBBBBBBBBBBBB
                          July                         2021.

                       6LJQHG 4JHOBUVSFT BUUBDIFE
                                                               $WWRUQH\ IRU 3ODLQWLII



                                                               $WWRUQH\ IRU 'HIHQGDQW
      Case 3:21-cv-00036-DHB-BKE Document 15 Filed 07/26/21 Page 7 of 7




s/ Peter A. Patterson
Admitted Pro Hac Vice
Attorney for Plaintiffs, Cooper & Kirk, PLLC
1523 New Hampshire Ave., N.W.
Washington, DC 20036
Telephone: (202) 220-9600
E-Mail: ppatterson@cooperkirk.com


s/ Deborah Nolan Gore
Bar No. 437340
Attorney for Chris Wright, State of Georgia
40 Capitol Square, S.W
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
E-Mail: dgore@law.ga.gov


s/ Jason Waymire
Bar No. 742602
Attorney for Genola Jackson,
Janice D. Spires, and Kathryn B. Martin,
Williams, Morris & Waymire, LLC
4330 S. Lee Street
Bldg. 400, Ste. A
Buford, GA 30518
Telephone: (678) 541-0790
E-Mail: jason@wmwlaw.com
